Citation Nr: 0018424	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from May 1965 to 
November 1968.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The Board 
in August 1997 remanded the case for further development.


FINDING OF FACT

The veteran is not shown to have PTSD currently and a 
psychosis has not been linked to his military service by 
competent evidence.


CONCLUSION OF LAW

PTSD or a psychosis was not incurred in or aggravated by 
service and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999), 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for psychosis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

	In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.


Analysis

The Board finds that any duty to assist obligation that 
existed has been met in view of the development that has been 
completed as result of the Board remand in this case.  There 
does not appear to be any deficiency in the development that 
could be viewed as potentially prejudicial to the claim.  
Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
reported for the psychiatry examinations and he identified 
more recent treatment records that the RO obtained.  In 
addition, the RO obtained information regarding the claimed 
stressor.  The examination that the Board asked for was 
warranted in view of the nature of the disability and the 
evidence then of record.  38 C.F.R. §§ 3.326, 3.327. 

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The 
determination of well groundedness must be made in accord 
with the applicable legal standard.

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Information reviewed presents a diagnosis of PTSD 
linked to service events at the time of the 1997 Board 
remand.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The 
veteran has met this rather low threshold.  In addition, once 
there is a well-grounded claim for a current disability as a 
result of a specific in-service occurrence or aggravation of 
a disease or injury, the agency's duty to assist pursuant to 
section 5107(a), as further explained in 38 C.F.R. §§ 3.102 
and 3.103, attaches to the investigation of all possible in-
service causes of that current disability, including those 
unknown to the veteran.  Schroeder v. West, No. 99-7103 (Fed. 
Cir. May 18, 2000).

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  The record shows the veteran was afforded VA examination 
in 1991 and had the PTSD diagnosis.  The examiner presumably 
applied the then current diagnostic criteria and took them 
into account.  Cohen, 10 Vet. App. at 140.  The examiner 
found PTSD related to an aircraft accident witnessed as 
described to him by the veteran.  This diagnosis was 
confirmed on a VA psychology evaluation in early 1992.  

The recent changes to § 3.304(f) are noted as well as the 
retroactive application. From the examination reports it 
appears other elements in the PTSD diagnostic formulation are 
not met at this time.  It is noteworthy that the examiners in 
1999 did not find PTSD in the multiaxial diagnosis but did 
report psychosis that was not found to be related to military 
service.  The examiners each found that elements necessary to 
support the PTSD diagnosis under DSM-IV were not met.

As regards PTSD, the evidentiary considerations to establish 
service connection for adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  The Board is no longer required to determine 
if there is a clear, current diagnosis of PTSD linked to 
service events.  Prior to late 1989 there was no an 
indication in the record of PTSD but VA evaluators in late 
1989 concluded there was evidence to support PTSD based upon 
the veteran's self reported history.  Substance abuse 
diagnoses appeared in reports of VA hospitalization earlier 
in 1989.  The PTSD diagnosis was apparently questioned in 
later VA records that showed only substance abuse diagnosed 
after hospitalization that ended in September 1993.  At the 
time it was noted he had several previous admissions for 
PTSD.  More recently VA outpatient reports in 1999 and two 
independent psychiatric examinations show psychosis for the 
veteran rather than PTSD.

Thus, from the record, there are multiple diagnoses as to the 
veteran's psychiatric disability, although PTSD no longer 
appears in the forefront.  In fact it is not supported 
according to the recent examiners and contemporaneous 
outpatient records also show psychosis.  It is the Board's 
opinion that the record does not establish a diagnosis of 
PTSD linked to service in this case.  A clear diagnosis of 
PTSD is no longer an essential element to establish service 
connection but the change in the regulation cannot be applied 
earlier than its effective date.  The record shows the 
previous VA psychology and psychiatric examinations preceded 
the effective date of the change.  The clear diagnosis was a 
regulatory term and the Court had defined as an unequivocal 
diagnosis.  Cohen, 10 Vet. App. at 139.  The Court did not 
define clear or unequivocal diagnosis, nor did the preamble 
information in the publication of the proposed or final 
amendment adding section 3.304(f) clarify the term.  In the 
legal context unequivocal is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Similarly defined, clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

The current standard is somewhat less rigorous but the Board 
believes the determination must take into account the several 
diagnostic assessments of record to reach a determination of 
whether the veteran has PTSD linked to service.  The Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f) that now 
appears in accord with 38 U.S.C.A. § 5107(b) and 38 U.S.C.A. 
§ 501.  There are two comprehensive psychiatric examinations 
in 1999 that did not find PTSD linked to service.  There are 
other assessments in the early 1990's that endorsed PTSD 
based upon the veteran's history of having witnessed an 
aircraft crash.  The reliance upon his self reported 
description of events is not corroborated by the record of 
the incident in question.  The aircraft crash on takeoff was 
not observed visually because of weather conditions and the 
veteran was not mentioned as having been a witness.  These 
facts conflict with the veteran's recollection of having seen 
the plane nosedive in clear weather.  

Whether the diagnosis with respect to PTSD met current 
criteria was determined in the development of the claim.  The 
Board will note that the veteran has mentioned the stressor 
in service but the examiners recently did not find PTSD 
related to inservice events.  Each examiner explained the 
rationale against PTSD.  The examiners also did not find a 
nexus to service for the veteran's psychotic illness.  The 
examiners based their conclusions upon examination of the 
veteran and review of the record that included information 
from the service department regarding the claimed stressor.  
PTSD linked to service was not confirmed.  The 
contemporaneous VA outpatient reports, which the veteran 
claimed showed treatment for PTSD were obtained but they 
showed schizophrenia rather than PTSD.  

The partial multiaxial diagnosis reported in 1991 
corresponded to the DSM III-R  (Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, Revised (1987), 
hereafter DSM).  The DSM explained that the Axis I entry in 
the case of PTSD would require the experiencing of an event 
outside the range of usual human experience markedly 
distressing to almost anyone.  DSM III-R, Quick Reference, at 
33-37, 146-48, see also DSM III, Quick Reference (1980) for 
similar information pertinent to the multiaxial evaluation of 
PTSD.  

The Board must also point out that the veteran on the 1991 VA 
psychiatric examination emphasized having witnessed in 
service an aircraft crash on the airport and seeing 
"engulfed bodies".  On the VA psychology evaluation several 
months later he recalled that he "saw a plane nosedive" and 
heard a "big blast" followed by billowing smoke and fire.  
He reported experiencing visions of the plane coming down.  
It was also reported during VA hospitalization in late 1989 
that he saw a plane crash in service that accounted for many 
of the complained of symptoms.  

The Board chooses to assign significant probative weight to 
the recent psychiatry examinations that did not report PTSD 
rather than the earlier VA examinations that did link a 
diagnosis of PTSD to service stressors.  The Board cannot 
overlook the evidence received from the service department 
since the earlier evaluations that does confirm an incident 
recollected by the veteran.  However, material facts related 
by the veteran are not corroborated by the official record.  
Significantly, the military report found it unlikely or at 
least minimally probable that he witnessed the accident 
because of his location and weather conditions.  There was 
fog that obscured the visibility to 1/16 of a mile.  The 
crash was not observed due to fog and the tower personnel 
reportedly were the only personnel to observe the plane 
taking off.  It was also reported that the accident report 
was reviewed by the Air Forces Safety Center and the 
veteran's name was not mentioned anywhere as a witness to the 
accident.  

The examinations in 1999 appeared to have been thorough in 
the assessment and identification of the veteran's 
psychiatric disability.  The VA records earlier appear to 
have based the PTSD diagnosis on an acceptance of the 
veteran's recollection of events.  The recent examinations 
considered the material evidence, and appeared to reflect 
significant knowledge and skill in analysis of the pertinent 
data.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As 
with any piece of evidence, the credibility and weight to be 
attached to a medical opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board observes that the veteran stated to one of 
the examiners that he was "the only witness of the crash" 
on a "clear day" and that "they wanted to cover up this 
incident".  The examiner found this discrepancy with the 
record crucial evidence against a PTSD diagnosis.  The other 
examiner found him an unreliable historian and noted the 
discrepancy between the pertinent military record and the 
veteran's presentation regarding the claimed witnessing of 
the aircraft accident.  

Thus the Board concludes there is currently no established 
diagnosis of PTSD under the applicable diagnostic criteria or 
psychosis linked to service, which is a critical element that 
must be present to support service connection.  Accordingly 
the appeal is denied.


ORDER

Service connection for a psychiatric disability, claimed as 
PTSD is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

